[J-109-2020]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 ROBERT KIRKSEY, JR.,                              :   No. 18 WAP 2020
                                                   :
                      Appellant                    :   Appeal from the Order of the
                                                   :   Superior Court entered October 9,
                                                   :   2019 at No. 421 WDA 2018,
               v.                                  :   affirming the Judgment of the Court
                                                   :   of Common Pleas of Allegheny
                                                   :   County entered April 12, 2018 at
 CHILDREN'S HOSPITAL OF PITTSBURGH                 :   No. GD 14-010939.
 OF UPMC, UNIVERSITY OF PITTSBURGH                 :
 PHYSICIANS, AND SATYANARAYANA                     :   ARGUED: December 2, 2020
 GEDELA, M.D.,                                     :
                                                   :
                      Appellees                    :


                               CONCURRING STATEMENT

JUSTICE WECHT                                     DECIDED: DECEMBER 10, 2020

       I join the Court’s decision to dismiss this case as improvidently granted. Those

who wish to challenge a trial court’s refusal to give a requested jury instruction must

preserve that challenge.

       An appellate court can consider only matters appearing within the certified record

of the case. Commonwealth v. Martz, 926 A.2d 514, 524 (Pa. Super. 2007); see also

Commonwealth v. Killen, 680 A.2d 851, 852 n.5 (Pa 1996) (“[M]atters not part of the

record will not be considered on appeal.”). It is the appellant’s duty to ensure that the

reviewing court has a complete record. Commonwealth v. Saranchak, 675 A.2d 268, 275

(Pa. 1996).

       For an appellate court to evaluate a requested jury instruction, the proposed point

for charge must be part of the record. “A requested point for charge that was presented

to the trial judge becomes part of the record when the point is read into the record, or filed
in the office of the prothonotary prior to filing a motion for post-trial relief regarding the

requested point for charge.”       Pa.R.C.P. 226(a).      When a standard suggested jury

instruction is requested, it may be sufficient that the number alone is referenced in the

record. But, when a non-standard instruction is proposed, the exact language must be

part of the record so that the reviewing court can evaluate whether the instruction was

warranted by the evidence presented.

       This does not end counsel’s work. Merely making the proposed point for charge

part of the record is not sufficient on its own to preserve a challenge to the denial of a jury

instruction. We recently addressed this issue in Jones v. Ott, 191 A.3d 782 (Pa. 2018).

In that case, the plaintiff filed her proposed points for charge with the prothonotary. Three

requested charges were not given, although there was no record of the trial court ruling

upon those proposed instructions. Further, the plaintiff did not object to the charge and,

when asked by the trial court if anything about the jury charge needed to be put on the

record, plaintiff’s counsel responded that there were no issues with the charge. The

plaintiff then filed a post-trial motion contending that the trial court erred in failing to give

the three requested instructions. The trial court denied the motion.

       The plaintiff then appealed. The Superior Court held that the plaintiff had waived

her claim when, upon inquiry from the trial judge, plaintiff’s counsel stated that there were

no issues with the jury instructions. Additionally, because there was no record of the trial

court’s ruling on the proposed points for charge, the appellate panel was unable to

determine “whether the trial court denied the proposed points of charge or if [the plaintiff]

acquiesced in their exclusion.” Id. at 786 (quoting Jones v. Ott, 930 WDA 2015, 2016 WL

5418827 at *4 n.2 (Pa. Super. 2016)). Based upon the waiver of the claim, the Superior

Court affirmed.




                               [J-109-2020, 18 WAP 2020] - 2
       Upon review, this Court affirmed. First addressing preservation requirements, we

noted that a timely, specific objection must be made on the record. The record did not

reflect such an objection. The plaintiff contended that the filing of the proposed instruction

and a post-trial motion sufficed to preserve the claim. A plurality of this Court disagreed.

We outlined the procedure for ensuring a challenge is preserved. “[A]bsent a specific

contemporaneous objection[,] a litigant must file a proposed point for charge [pursuant to

Pa.R.C.P. 226(a)], the trial court must rule upon that instruction, and the litigant must

challenge the ruling in its post-trial motion.” Jones, 191 A.3d at 791. A fourth justice

agreed with the rationale for these requirements, but would have applied them only on a

prospective basis. Id. at 793 (Saylor, C.J., concurring); see id. at 791 n.13.1

       In addition, a majority of the Court held that plaintiff’s counsel had affirmatively

waived any challenge to the jury instructions by responding that there were no issues with

the charge as given. Because “an issue preserved at one stage . . . can be waived at

another stage,” id. at 792, counsel must state any objections (or reference a prior

recorded objection) when asked directly by the trial judge.

       It is not sufficient for an attorney to get a ruling and file a post-trial motion without

making the proposed point for charge part of the record. Nor is it sufficient for an attorney

to file proposed points for charge and a post-trial motion without getting a ruling on the

record.   To ensure preservation of challenges to jury instructions, attorneys must

familiarize themselves with the case law and the relevant rules, and must make a

complete and full record in order to enable appellate review of the merits of their claims.




1      Three justices would have held that filing the points for charge and raising the issue
in a post-trial motion were sufficient to preserve the issue for review. Jones, 191 A.3d at
793 (Dougherty, J., dissenting), 796 (Mundy, J., dissenting).


                              [J-109-2020, 18 WAP 2020] - 3